UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported):June 12, ONCOTHYREON INC. (Exact name of registrant as specified in its charter) Delaware 001-33882 26-0868560 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 2601 Fourth Avenue, Suite 500 Seattle, Washington 98121 (Address of principal executive offices, including zip code) (206) 801-2100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item8.01 Other Events. On June 12, 2009, the Board of Directors (the “Board”) of Oncothyreon Inc. (the “Company”) approved a form of Restricted Share Unit Agreement (the “Agreement”) for use with the Company’s Restricted Share Unit Plan (the “Plan”). The Agreement contemplates that, subject to any acceleration provisions contained in the Plan or elsewhere in the Agreement, each RSU grant will vest with respect to one hundred percent (100%) of the RSUs subject to the grant on the second anniversary of the vesting commencement date, subject to a participant’s continued service as a member of the Company’s Board. In addition, the Board amended the Plan to provide that the number of RSUs be determined by dividing (x) the U.S. dollar value selected by the Board for each grant divided by (y) the closing price per share of the Company’s common stock as reported by the Nasdaq Global Market, the Nasdaq Global Select Market or the Nasdaq Capital Market on the date of the grant, or if no closing price was reported on that date, as applicable, on the last trading date such closing price was reported. Prior to such amendment, the number of RSUs was determined with reference to Canadian dollars and the per share price of the Company’s common stock on the Toronto Stock Exchange. The foregoing description of the terms of the Agreement is qualified in its entirety by reference to the actual terms of the Agreement, which is attached hereto as Exhibit 10.1. In March 2009 and consistent with the Company’s policy for compensation of non-employee directors, the Board approved an RSU grant to each non-employee director with an aggregate value of $Cdn. 30,000; however, based on the per share closing price on the date the number of RSUs were to be fixed, there was an insufficient number of shares reserved under the Plan to provide each non-employee director with the corresponding amount of RSUs.As a result, the grant was limited to 19,352 RSUs. On June 12, 2009, the stockholders of the Company approved an amendment to the Plan that added 300,000 shares to the total number of shares reserved for issuance under the Plan and the Board approved an additional RSU grant to each non-employee director in order to give the full intended benefit of the March 2009 grant. Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Attached hereto as Exhibit 3.1 is an amendment to Section 2.8 of the Company’s Bylaws adopted by the Board on June 12, 2009, to correct a scrivener’s error to the Bylaws, and clarify a majority of the voting power of the shares present in person or represented by proxy at a meeting and entitled to vote shall be the act of the stockholders. Item8.01 Other Events. On June 15, 2009, the Company announced that on June 12, 2009 the Board appointed Scott Peterson, Ph.D., as Vice President, Research and Development.Dr. Peterson’s employment will commence on August 1, 2009 and his responsibilities will include overseeing those pre-clinical and non-clinical research and development activities that will support the advancement of the Company’s pipeline of oncology product candidates into late phase clinical trials. Dr.
